Case 17-45832      Doc 43    Filed 10/24/18 Entered 10/24/18 17:44:36           Main Document
                                           Pg 1 of 2



                 UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
 IN RE:                          ) CASE NO: 17-45832-659
 CHRISTOPHER JAMES HYDE          ) Chapter 13
 STEFANIE SUZANNE HYDE           ) Re:Objection to Claim 3 filed by
                                 )    WELLS FARGO BANK NA
                                 )    Acct: 4572
                                 )    Amount: $249,010.92
               Debtors           )    Response Due: November 14, 2018
                                 )
                            TRUSTEE'S OBJECTION TO CLAIM 3

 THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
 YOU OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY CONTACT THE
 MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
 CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
 MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
 STATE WHY THE OBJECTION SHOULD NOT BE GRANTED. IF YOU DO NOT
 FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
 FURTHER NOTICE TO YOU. IF YOU OPPOSE THE OBJECTION AND HAVE NOT
 REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING, THE DATE OF
 WHICH WILL BE SENT TO YOU IF YOU FILE A RESPONSE. UNLESS THE
 PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
 HEARING AND MAY DECIDE THE OBJECTION AT THE HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

     COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee in Bankruptcy, and for her
 objection to claim states as follows:
    The claim of WELLS FARGO BANK NA dated October 23, 2017, should be allowed,
    but the Court should enter an order directing that the claim will not be paid by the
    Trustee. The plan provides for surrender of the collateral. After sale of the collateral, the
    creditor may file an amended claim for the deficiency balance.
    WHEREFORE Trustee prays the Court will enter its order sustaining this objection.

 Dated: October 24, 2018                             /s/ Diana S. Daugherty
                                                     Diana S. Daugherty
 OBJCLM--SJC                                         Standing Chapter 13 Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com
Case 17-45832        Doc 43     Filed 10/24/18 Entered 10/24/18 17:44:36          Main Document
                                              Pg 2 of 2


 17-45832 Trustee's Objection to Claim 3                                           10/24/2018 Page 2

                                    CERTIFICATE OF SERVICE
     I certify that a true and correct copy of the foregoing document was filed electronically on
 October 24, 2018, with the United States Bankruptcy Court, and has been served on the parties in
 interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
 List.

      I certify that a true and correct copy of the foregoing document was filed electronically with
 the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
 first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
 List and listed below on October 24, 2018.

     CHRISTOPHER JAMES HYDE                           WELLS FARGO BANK NA
     STEFANIE SUZANNE HYDE                            1 HOME CAMPUS
     2818 SUNDOWNER DR                                MAC X2302-04C/PAYMT PROCESSING
     SAINT CHARLES, MO 63303                          DES MOINES, IA 50328

                                                      WELLS FARGO BANK NA
                                                      1000 BLUE GENTIAN RD #100
                                                      MAC#N9286-01Y
                                                      EAGAN, MN 55121-7700

                                                      /s/ Diana S. Daugherty
                                                      Diana S. Daugherty, Chapter 13 Trustee
